Title: From George Washington to Major General Stirling, 12 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Qrs [West Point] Augt 12th 1779
        
        I shall be much obliged by your informing me of the date of Colo. Smith’s resignation of the 2d State Virginia Regmt. Colo. Brent & Lt Col. Dabney can probably ascertain it. The promotion of the former was in consequence of it—& I wish to know whether he has received a Commission. I also must request your Lordship to inform me of the Christian name of Major Meriwether. The reasons of my troubling your Lordship with these matters is—I have just received a Letter from His Excellency the Govr of Virginia—containing his & the Councils entire approbation of the Report of the Field Officers in the case between John Allison & John Lee Esq.—and transmitting Commissions to be filled by myself for the Officers who had a right to promotion by the resignation of Colo. Smith. As soon as I am informed of the date—and of the Christian n⟨ame⟩ of M[ajo]r Meriwether I shall fill the Commissions and publish the arrangement of the Field Officers in Genl Orders. I am with great regard & esteem Yr Lordships Most Obedt sert
        
          G.W.
        
        
          P.S. I duly received Your favors of the 7th & 8th. I have not the smallest doubt of the Engagement between Ct Destaing & Admiral Biron; being much in favor of the former. I wish we could get a confirmation of the particulars.
        
      